Citation Nr: 0941656	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
July 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for a chronic respiratory condition.  The 
Veteran's disagreement with the denial of service connection 
led to this appeal. 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of that hearing 
has been associated with the claims file.

On appeal in September 2008, the Board remanded the claim for 
additional development, to include scheduling a VA pulmonary 
examination by a physician knowledgeable in pulmonary 
disorders who could determine whether the Veteran has 
asbestosis as well as the etiology of any lung disease that 
is currently present.  The Board directed that X-rays be 
reviewed by a designated B reader. 

As a matter of background information, a B-reader is a doctor 
certified by the National Institute for Occupational Safety 
and Health (NIOSH) to detect abnormalities in chest X-rays, 
such as those indicating asbestosis and pneumoconiosis.

The Veteran submitted to a March 2009 VA examination by a 
pulmonologist, who reviewed both X-rays and a high resolution 
CT scan.  She opined that the Veteran does not have 
asbestosis.  Instead, she diagnosed chronic obstructive 
pulmonary disease (COPD) due to smoking.  The doctor 
acknowledged that she is not a B reader and further indicated 
that there is no B reader at the Fayetteville VAMC.   She 
wrote "[f]rom a medical standpoint, the availability of CT 
scanning with high resolution protocols renders B reader CXR 
review obsolete." 
  
The March 2009 examiner's diagnosis was based upon a high-
resolution CT chest scan.  Moreover, the examination report 
specifically addresses and discounts a possible diagnosis of 
asbestosis.  The Board finds that the March 2009 VA 
examination report is highly probative concerning the issue 
of current diagnosis based on the thorough diagnostic studies 
that were completed, the rationale that was provided in the 
examination report for the conclusion reached, and the review 
of the claims file in reaching a medical conclusion.

Thus, after this review of the development completed 
subsequent to the September 2008 Board remand, the Board 
finds that the AMC substantially complied with these 
directives and the claim is ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Service treatment records, to include a separation 
examination, are negative for any findings pertaining to a 
breathing problem or lung disorder; the preponderance of the 
evidence is against a finding that the Veteran's current lung 
disease, COPD, which was first diagnosed decades after 
service, is causally linked to any incident of or finding 
recorded during service, to include exposure to asbestos; and 
a recent pulmonary work-up ruled out a current diagnosis of 
asbestosis.  


CONCLUSION OF LAW

Service connection for a chronic respiratory disorder, to 
include COPD and claimed asbestos-related lung disease, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA.

a. Duty to Notify. 

The VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board finds that a July 2006 letter satisfied the 
provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; the information 
and evidence the Veteran was expected to provide; and the 
information required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
November 2006 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Accordingly, the RO provided proper VCAA notice at the 
required time.

b. Duty to Assist. 

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  The claims file also 
contains VA treatment records.  There is no indication of any 
additional relevant evidence that has not been obtained.  In 
March 2009, the AMC afforded the Veteran a VA pulmonary 
examination, which was thorough in nature and included 
pulmonary function studies and a CT scan of the lungs, 
competent medical and radiological opinions regarding the 
correct diagnosis, and a nexus opinion in an addendum.  Under 
these circumstances, there is no duty to provide another 
medical examination or opinion. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of showing 
in-service incurrence and medical nexus") (Emphasis in 
original); see 38 C.F.R. § 3.303(b) ("Chronicity and  
continuity").  It provides that "[w]ith chronic disease shown 
as such in service . . . subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any  
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  38 
C.F.R. § 3.303(b).  It does mean, however, that in order to 
demonstrate the existence of a chronic disease in service,  
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as  
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . .  
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in  
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).  

b. Asbestos-Related Disease 

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander." M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that the 
time length of exposure is not material, as individuals with 
relatively brief exposures of less than one month can develop 
asbestos-related disorders.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21- 
1, Part VI, 7.21(a)(1).

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he has a chronic respiratory 
disorder that is attributable to exposure to asbestos during 
his service in the United States Navy.  


a. Factual Background

Service Treatment Records

The Veteran's April 1963 enlistment examination and his 
August 1966 discharge examination disclose normal clinical 
evaluations of all systems.  Chest X-rays dated April 1963,  
July 1963, and September 1965 were normal.  The Veteran's DD 
214 does not indicate his MOS.

VA Treatment Records

A July 2006 VA treatment note indicates that the Veteran 
complained of cough, dyspnea on exertion, and shortness of 
breath, which the Veteran related to exposure to asbestos 
during the Vietnam War when he served in the boiler room of a 
ship.  He related that he smoked one pack of cigarettes per 
day.  Upon physical examination, there were decreased breath 
sounds bilaterally.  There were no wheezes or rales.  The 
assessment included COPD with smoking and asbestos.

A January 2007 VA treatment note indicates that the Veteran 
was still smoking.  The clinician prescribed Combivent for 
the COPD.  His chest was clear to auscultation and 
percussion.  The assessment included COPD.  The note 
indicates that spirometry testing would be done; however, no 
such test results are contained in the VA treatment notes.

March 2009 VA Pulmonary Examination

The Veteran reported that had "significant shipboard 
asbestos exposure" as a boiler technician in the Navy.  
After discharge, he worked as a railroad conductor.   The 
Veteran complained of dyspnea but reported that it was not 
limiting as long as he paced himself.  He indicated that the 
Combivent "really help[ed]" his breathing.  He reported a 
morning cough with white phlegm.  He denied any hemoptysis, 
chest pain, wheezing, or triggers.  The Veteran related that 
he began smoking at age 14 and currently smokes two packs per 
day.  His chest was clear upon examination.  X-rays showed no 
acute findings; both lungs were clear.  A high resolution CT 
scan revealed: (1) calcified pleural plaques left anterior 
chest wall; (2) small subpleural blebs at the lung apices, 
right side greater than left; (3) mild bilateral bronchial 
wall thickening; (4) atherosclerotic disease including dense 
coronary artery calcifications; and (5) bilateral healed rib 
fractures.  Pulmonary function tests revealed a moderate 
obstruction with a statistically significant post-
bronchodilator improvement, and a moderate reduction in gas 
transfer.  The examiner made the following findings:

I believe that the majority of [the Veteran's] 
dyspnea is due to chronic obstructive pulmonary 
disease.  This is most consistent with his clinical 
history (smoking, improvement with 
bronchodilators), his PFTs (airflow obstruction, 
air trapping and hyperinflation), and the CXR 
(hyperinflation with flattened hemidiaphragms).  
Calcified pleural plaques, most commonly associated 
with asbestos exposure, are noted on HRCT.  However 
pleural plaques are not typically associated with 
symptoms.  Pleural effusion and interstitial lung 
disease, two other manifestations of asbestos 
exposure which do cause dyspnea, are not seen.

The examiner submitted an April 2009 addendum.  She opined 
that the Veteran does not have asbestosis.  She explained:  
"Asbestosis is the pneumoconiosis caused by inhalation of 
asbestos fibers.  It is characterized by slowly progressive, 
diffuse pulmonary fibrosis.  It has characteristic chest x-
ray and high resolution CT findings which are not present in 
this instance."  With regard to the etiology of the 
Veteran's lung disease, the examiner wrote:  "[The 
Veteran's] dyspnea is due to COPD, which is caused by 
smoking cigarettes.  COPD is not among the spectrum of 
asbestos-associated diseases."

Veteran's Statements

A May 2007 statement by the Veteran contains the following:

While in the navy I was stationed on WWI and WWII 
era ships, they had asbestos all over the place on 
these ships.  The asbestos was real heavy in the 
fire rooms and the engine rooms, which is where I 
worked.  Right now I cannot walk a block without 
getting short of breath.  I did not have this 
problem prior to being stationed on board ship.

During the June 2008 hearing, the Veteran indicated that he 
had not been diagnosed as having a specific respiratory 
disorder, but noted that he did have an inhaler.  The Veteran 
also testified that he smoked cigarettes.

b. Discussion

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
chronic respiratory disorder, to include as secondary to in-
service asbestos exposure.

The Veteran's service treatment records are negative for any 
complaints or findings of a chronic respiratory disorder, to 
include COPD.  The records show that upon the Veteran's 
August 1966 separation examination, the Veteran's lungs and 
chest were clinically evaluated as normal.  Three chest X-
rays taken during service were also normal.

In July 2006, 40 years after the Veteran's separation from 
the military, the Veteran was first diagnosed with COPD.  
There is no medical evidence or competent opinion of record 
which links the Veteran's COPD to his period of active 
military service.  Rather, the Veteran's COPD has been 
primarily linked to his nearly 50-year history of smoking. 

As stated above, the first medical evidence of record of COPD 
is in July 2006, 40 years after the Veteran's separation from 
the military.  With respect to negative evidence, the Court 
of Appeals for Veterans Claims held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints].  More importantly, pulmonary 
function tests and CT scans of the chest conducted in 2009 
revealed no evidence of asbestos-related disease.  Thus, even 
were the Board to assume, without deciding, that the Veteran 
did have asbestos exposure during service, the medical 
evidence of record does not demonstrate that such exposure 
has resulted in any breathing or lung disability.

The Board has considered the Veteran's statements to the 
effect that his COPD is linked to his period of active 
military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, supra.  The 
evidence does not show that the Veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently has COPD that is linked to his 
period of active military service is not competent evidence.  

To the extent that the Veteran's testimony from the June 2008 
hearing is offered to show that the Veteran's COPD is related 
to in-service exposure to smoking, the Board notes that even 
if the Veteran's smoking in service contributed to his COPD, 
Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the Veteran's active service for claims filed after June 9, 
1998.   38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998 
are subject to this restriction.  In this case, the appellant 
filed his claim in June 2006.  Service connection on the 
basis of tobacco use in service is therefore precluded as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Veteran is competent to provide testimony as to having 
respiratory symptoms, to include a cough and shortness of 
breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  However, the 
Veteran's contention is that his lung disease began as a 
result of his exposure to asbestos during service rather than 
an service onset of lung disease with continuity of 
symptomatology thereafter.  The record does not reflect that 
the Veteran possesses a recognized degree of medical 
knowledge.  Accordingly, his own opinions on medical 
diagnoses or causation are not competent.  Espiritu, supra; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
diagnosis of lung disease is based upon clinical and X-ray 
examinations and in this case, opinions from the radiologist 
and the clinician who examined the Veteran are critical in 
determining the type of lung disease present and its 
etiology.  In this regard, upon a review of the record, there 
is no competent medical evidence of which relates the 
Veteran's COPD to his period of active military service, to 
specifically include any in-service exposure to asbestos.  A 
diagnosis of asbestos-related lung disease has been 
specifically ruled out.  Rather, the competent medical 
evidence links the Veteran's COPD to his own history of 
smoking.  

IV. Conclusion

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for COPD, to include as secondary to 
in-service asbestos exposure.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

   
ORDER

Service connection for a chronic respiratory disorder, to 
include claimed asbestos-related lung disease, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


